                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


NAIL A. HARRY,

      Plaintiff,

v.                                          CASE NO. 3:17cv328-MCR/MJF

M. NICHOLS, et al.,

     Defendants.
____________________________/

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated June 5, 2019. ECF No. 77. The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 77, is

ADOPTED and incorporated by reference in this Order.



                                  Page 1 of 2
        2. This action be DISMISSED under Rule 25(a)(1) of the Federal Rules of

Civil Procedure.

        3. All pending motions are DENIED AS MOOT.

        4. The Clerk of Court is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED this 3rd day of July 2019.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
